DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2021 and 01/04/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Organic Light Emitting Display Device Maintaining Constant Capacitance of a Capacitor at a Suitable Value Even Though Mask Misalignment.
Claim Objections
Claim 4 is objected to because of the following informalities:
As per claim 4, the limitation “wherein the upper storage electrode does not surround the fourth edge of the channel of the driving transistor in the plan view, and is spaced from the third edge of the channel of the driving transistor in the plan view” should be “wherein the upper storage electrode does not surround the fourth edge of the channel of the driving transistor in the plan view, and is spaced apart from the third edge of the channel of the driving transistor in the plan view”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoneda (US 20050068272).
As per claim 1, Yoneda discloses a display device (Fig. 1; [0024]) comprising:
a substrate (Fig. 2A, #100; [0026]);
a driving voltage line (#90) on the substrate (#100; [0030]);
a data line (#60) on the substrate (#100; [0025]);
a semiconductor layer comprising a first electrode of a driving transistor (#85), a channel of the driving transistor (#85), and a second electrode of the driving transistor (#85), the driving transistor (#85) being connected to the driving voltage line (#90; [0029]-[0030]; where a channel of the driving transistor #85 is inherently present);
a gate electrode (i.e., gate electrode #20 over the active layer #103) of the driving transistor (#85) overlapping the channel of the driving transistor (#85; [0028]-[0031]);
a lower storage electrode (#10s) extending from the gate electrode (i.e., gate electrode #20 over the active layer #103) of the driving transistor (#85; [0027]); and
an upper storage electrode (#11) overlapping the lower storage electrode (#10s; [0027]),
wherein the semiconductor layer further comprises a first electrode of a switching transistor (#10), a channel of the switching transistor (#10), and a second electrode of the switching transistor (#10), the switching transistor (#10) being connected between the lower storage electrode (#10s) and the data line (#60; [0025]-[0027]; where a channel of the switching transistor #10 is inherently present),
wherein the upper storage electrode (#11) does not overlap the channel of the driving transistor (#85),
wherein the lower storage electrode (#10s) comprises a first portion (i.e., left side portion) and a second portion (i.e., right side portion) that are at opposite sides of the gate electrode (i.e., gate electrode #20 over the active layer #103) of the driving transistor (#85), and
wherein the upper storage electrode (#11) overlaps the first portion (i.e., left side portion) of the lower storage electrode (#10s) and the second portion (i.e., right side portion) of the lower storage electrode (#10s).
As per claim 19, Yoneda discloses a display device (Fig. 1; [0024]) comprising:
a substrate (Fig. 2A, #100; [0026]);
a driving voltage line (#90) and a data line (#60) on the substrate (#100; [0025]; [0030]);
a semiconductor layer comprising a first electrode of a driving transistor (#85; [0029]-[0030]),
a channel of the driving transistor (#85), and a second electrode of the driving transistor (#85), the driving transistor (#85) being connected to the driving voltage line (#90; [0029]-[0030]; where a channel of the driving transistor #85 is inherently present);
a gate electrode (i.e., gate electrode #20 over the active layer #103) of the driving transistor (#85) overlapping the channel of the driving transistor (#85; [0028]-[0031]);
a lower storage electrode (#10s) extending from the gate electrode (i.e., gate electrode #20 over the active layer #103) of the driving transistor (#85; [0027]); and
an upper storage electrode (#11) overlapping the lower storage electrode (#10s; [0027]),
wherein the semiconductor layer further comprises a first electrode of a switching transistor (#10), a channel of the switching transistor (#10), and a second electrode of the switching transistor (#10), the switching transistor (#10) being connected between the lower storage electrode (#10s) and the data line (#60; [0025]-[0027]; where a channel of the switching transistor #10 is inherently present),
wherein the upper storage electrode (#11) does not overlap the channel of the driving transistor (#85),
wherein the lower storage electrode (#10s) comprises a third portion (i.e., upper side portion) and a fourth portion (i.e., lower side portion) that are connected to the switching transistor (#10; [0026]), and
wherein the upper storage electrode (#11) overlaps the third portion (i.e., upper side portion) of the lower storage electrode (#10s) and the fourth portion (i.e., lower side portion) of the lower storage electrode (#10s).
As per claim 20, Yoneda discloses the display device of claim 19, wherein the lower storage (#10s) electrode further comprises a first portion (i.e., left side portion) and a second portion (i.e., right side portion) at opposite sides of the gate electrode (i.e., gate electrode #20 over the active layer #103) of the driving transistor (#85), and
wherein the upper storage electrode (#11) overlaps the first portion (i.e., left side portion) of the lower storage electrode (#10s) and the second portion (i.e., right side portion) of the lower storage electrode (#10s).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda in view of Chang (US 20140125565).
As per claim 17, Yoneda discloses the display device of claim 1.
However, Yoneda does not explicitly teach the data line comprises a first data line, a second data line, and a third data line that are continuously arranged to be adjacent to each other, and
wherein the driving voltage line, the first data line, the second data line, and the third data line extend in parallel along a first direction.
Chang teaches the data line comprises a first data line (Fig. 4, #66), a second data line (#66), and a third data line (#66) that are continuously arranged to be adjacent to each other ([0046]-[0047]), and
wherein the driving voltage line (#68), the first data line (#66), the second data line (#66), and the third data line (#66) extend in parallel along a first direction (i.e., row direction; [0046]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged the driving voltage line and the first, second and third data line of Yoneda according to Chang so that the driving voltage line and the first, second and third data line extend in parallel along the row direction.
As per claim 18, Yoneda in view of Chang discloses the display device of claim 17, further comprising:
a first pixel (Chang: #62a) connected to the driving voltage line (Chang: #68) and the first data line (Chang: #66; [0046]-[0047]);
a second pixel (Chang: #62b) connected to the driving voltage line (Chang: #68) and the second data line (Chang: #66; [0046]-[0047]); and
a third pixel (Chang: #62c) connected to the driving voltage line (Chang: #68) and the third data line (Chang: #66; [0046]-[0047]),
wherein the first pixel (Chang: #62a), the second pixel (Chang: #62b), and the third pixel (Chang: #62c) are continuously arranged along the first direction (Chang: i.e., row direction) between the driving voltage line (Chang: #68) and the first data line (Chang: #66),
wherein at least one of the first pixel (Chang: #62a), the second pixel (Chang: #62b), and the third pixel (Chang: #62c) comprises the driving transistor (Chang: #72) and the switching transistor (Chang: #74; [0048]).
Allowable Subject Matter
Claims 2-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of a display device comprising a gate electrode of a driving transistor overlapping a channel of the driving transistor; a lower storage electrode extending from the gate electrode of the driving transistor; and an upper storage electrode overlapping the lower storage electrode does not teach or fairly suggest the first portion of the lower storage electrode is adjacent to the first edge of the channel of the driving transistor, wherein the second portion of the lower storage electrode is adjacent to the second edge of the channel of the driving transistor, and wherein the upper storage electrode is adjacent to the first edge, the second edge, and the third edge of the channel of the driving transistor in a plan view.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622